Order entered February 27, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01139-CV

                                DEE L. CHARLES, Appellant

                                              V.

                      CROWN ASSET MANAGEMENT, LLC, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-07395

                                          ORDER

       Before the Court is appellant’s February 25, 2019 motion for extension of time to file an

amended brief. We GRANT the motion and ORDER the brief be filed no later than March 5,

2019. Because the brief was originally due June 13, 2018, we caution appellant that failure to

file the brief may result in dismissal of the appeal without further notice. See TEX. R. APP. P.

38.8(a)(1), 42.3(b),(c).




                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE